Citation Nr: 1028037	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability, to include a rating in excess of 10 percent 
earlier than May 16, 2008.

2.  Entitlement to a rating in excess of 10 percent for left foot 
scarring, to include a compensable rating earlier than May 16, 
2008.

3.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to May 
1983.

This appeal comes to the Board of Veterans' Appeals (Board) from 
May 2004 and June 2005 rating decisions that respectively denied 
a compensable rating for a foot disability (then claimed as 
surgical scars, hammer toe, bilateral, and bunionectomy of the 
left foot) and granted a 10 percent disability rating for a low 
back disability (then claimed as chronic low back syndrome), 
effective December 1, 2003.  

The Veteran appeared before the undersigned Veterans Law Judge at 
a videoconference hearing held in September 2006.  The Board 
remanded the above captioned issues for additional development in 
April 2007.  In an August 2008 rating decision, the RO granted 
increased ratings of 10 percent for the Veteran's foot disability 
and 40 percent for his low back disability, effective May 16, 
2008.  

In May 2009, the Board again remanded the claims for additional 
development.  Thereafter, the RO issued a February 2010 rating 
decision that granted service connection and assigned separate 
disability ratings for degenerative joint disease of the left and 
right feet, hallux valgus of the left and right feet, hammertoes 
of the left and right feet, and surgical scars of the right foot.  

In a supplemental statement of the case (SSOC) dated in March 
2010, the RO confirmed the previous denial of the Veteran's 
increased rating claim for a foot disability, which was now 
characterized simply as surgical scars of the left foot in light 
of the February 2010 rating decision granting separate service 
connection awards for his other foot problems.  The Veteran has 
not filed any notice of disagreement with the February 2010 
rating decision.  Thus, the foot disabilities for which he was 
granted service connection in that decision are neither on appeal 
nor currently before the Board.  

As a final introductory matter, the Board observes that, in 
transcribed statements to VA examiners and testimony before the 
Board, the Veteran has indicated that he is currently unemployed 
and that his service-connected foot and low back disabilities are 
the primary reasons he can no longer work.  The Board interprets 
these statements from the Veteran as raising a claim for a total 
disability rating based on individual unemployability due to a 
service-connected disability (TDIU).  The RO has not expressly 
developed or adjudicated that issue.  Nevertheless, a TDIU claim 
is part of a claim for a higher rating when the TDIU claim is 
raised by the record or asserted by the Veteran.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  When evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Here, the Veteran raised the 
issue of entitlement to TDIU while challenging the ratings for 
his left foot scarring and low back disability.  Therefore, his 
TDIU claim is part of those claims and the Board has jurisdiction 
over all three issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although 
the Board sincerely regrets the delay, further development is 
needed prior to the disposition of the Veteran's claims.

With respect to the Veteran's service-connected surgical scars of 
the left foot, the Board observes that, in its August 2008 rating 
decision, the RO granted an increased rating of 10 percent, 
effective May 16, 2008, based on pain associated with his left 
foot scarring under Diagnostic Code (DC) 7804.  38 C.F.R. 
§ 4.118, DC 7804 (2009).

In its May 2009 remand, the Board requested that the RO consider 
whether separate ratings were warranted for the various skin and 
orthopedic manifestations associated with the Veteran's feet.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (noting that where 
separate and distinct manifestations have arisen from the same 
injury, separate disability ratings may be assigned where none of 
the symptomatology of the conditions overlaps).  As noted above, 
the RO then issued a February 2010 rating decision granting 
separate awards of service connection for degenerative joint 
disease of the left and right feet, hallux valgus of the left and 
right feet, hammertoes of the left and right feet, and surgical 
scars of the right foot.  Significantly, in its February 2010 
decision, the RO also assigned a noncompensable rating for the 
Veteran's left foot surgical scars, effective May 21, 1983, the 
date of service connection.  In so doing, the RO noted that the 
"10 percent evaluation for pain, previously evaluated under the 
combined issue of 'surgical scars, hammer toe, and bunionectomy, 
left foot' was now considered part of the Veteran's award of 
service connection for left foot degenerative joint disease," 
for which a rating of 10 percent was assigned, effective June 1, 
2006.

Notwithstanding the aforementioned actions taken in the February 
2010 rating decision, the RO issued a March 2010 SSOC continuing 
the Veteran's 10 percent rating for left foot surgical scars, 
effective May 16, 2008, and denying a compensable rating prior to 
that date.  While acknowledging that the Veteran was now 
separately service connected for the other disabilities involving 
his feet, the March 2010 SSOC did not specifically address the 
portion of the February 2010 decision that effectively reduced 
his compensation for left foot scarring on the grounds that the 
pain associated with this particular disability was now rated as 
part of his service-connected left foot degenerative joint 
disease.  Instead, the SSOC indicated that the same symptoms of 
pain used to separately rate the Veteran's left foot degenerative 
joint disease in the February 2010 rating decision now formed the 
basis for continuing a 10 percent rating for his left foot 
scarring.

In light of the internal inconsistencies in the February 2010 
rating decision and the March 2010 SSOC, it remains unclear to 
the Board whether the Veteran is currently in receipt of a 
noncompensable rating for his left foot scarring, as set forth in 
the rating decision, or whether he still has a 10 percent rating 
for that particular disability, as the SSOC indicated.  Moreover, 
the Board is unable to determine whether the Veteran's left foot 
pain is now contemplated in his award of service connection for 
left foot degenerative joint disease, for which a 10 percent 
rating has been assigned, effective June 1, 2006, or whether this 
symptom is still being rated as part of his service connected 
left foot scarring, for which a 10 percent rating has been in 
effect since May 16, 2008.  VA is forbidden from assigning 
separate ratings for different service connected disabilities on 
the basis of the same symptomatology as doing so would amount to 
impermissible pyramiding.  See 38 C.F.R. § 4.14 (2009); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the Board finds 
that, on remand, the RO should reconcile its February 2010 rating 
decision with its March 2010 SSOC and clarify the intended 
disability ratings and effective dates for the Veteran's service-
connected left foot scarring, as well as the specific symptoms 
and rating codes used to evaluate that particular disability.

A remand is also required with respect to the Veteran's low back 
claim.  In its prior May 2009 remand, the Board requested that 
the Veteran receive a VA examination to specifically address 
whether he had degenerative disc disease and, if so, whether that 
condition was service-related.  Additionally, the Board requested 
that the VA examiner identify all neurological deficits 
associated with the Veteran's service-connected back disability.  
The Board also asked the VA examiner to address whether the 
Veteran had intervertebral disc syndrome (IVDS) and, if so, to 
comment on whether his IVDS resulted in incapacitating episodes 
and specify the duration of any such episodes over each 12 month-
period since 2004.  

Pursuant to the Board's remand, the Veteran was afforded a 
September 2009 VA examination in which the VA examiner determined 
that the Veteran did indeed have degenerative disc disease that 
was related to his military service.  That examiner also found 
that the Veteran's low back disability was accompanied by sensory 
deficits and motor weakness, but noted that the extent of 
neurological impairment could not be determined without 
electromyograph (EMG) and nerve conduction velocity studies.  
Consequently, the RO scheduled the Veteran for a follow-up VA 
spine examination in which EMG and nerve conduction velocity 
testing could be performed.  However, in conducting that follow-
up examination in February 2010, the VA examiner declined to 
perform the requested testing on the grounds that he was not a 
"trained neurologist."  It does not appear from the evidence of 
record that EMG and nerve conduction velocity studies have yet 
been completed.  Additionally, neither the September 2009 nor the 
February 2010 VA examinations appears to have addressed whether 
the Veteran has IVDS, as requested in the Board's remand.  

The United States Court of Appeals for Veterans Claims (Court) 
held in the case of Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Board confers upon a claimant the right to 
VA compliance with the remand order and imposes upon the 
Secretary of VA (Secretary) a concomitant duty to ensure 
compliance with the terms of such an order.  Furthermore, in Barr 
v. Nicholson, 21 Vet. App. 303 (2007), the Court determined that 
once VA undertakes the effort to provide a medical examination, 
it must provide an adequate one as the Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) (West 2002) includes providing an examination that is 
adequate for rating purposes.  As the September 2009 and February 
2010 VA examinations are inadequate for purposes of rating the 
Veteran's low back disability because they did not include EMG 
and nerve conduction velocity tests and declined to address 
whether his service-connected disability was productive of IVDS, 
the Board has no discretion but to remand the claim to ensure 
that an adequate VA examination is completed.  

Additionally, the Board observes that, since its May 2009 remand, 
the RO has not issued an SSOC with respect to the Veteran's low 
back claim or otherwise readjudicated that claim.  Accordingly, 
the Board reminds the RO that, when the other development 
requested in this remand has been completed, the case should once 
again be reviewed by the basis of all pertinent evidence of 
record and, unless the benefit sought is granted in full, the 
Veteran and his representative should be furnished with a new 
SSOC.

Next, with respect to the Veteran's implicit TDIU claim, the 
Board notes that total disability will be considered to exist 
where there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2009).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran is service connected for a low back disability, 
rated as 40 percent disabling, as well as multiple orthopedic 
disabilities affecting his right upper and bilateral lower 
extremities, none of which is rated higher than 10 percent 
disabling.  His total combined disability rating, taking into 
account the bilateral factor, is 60 percent.  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) have not yet been met.  
Nevertheless, the Board must still consider whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  Moreover, the 
Board notes that the Veteran's TDIU claim is inextricably 
intertwined with his pending claims for higher ratings for left 
foot scarring and a low back disability.  The appropriate remedy 
where pending claims are inextricably intertwined with a claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably intertwined 
claims.  Accordingly, consideration of the Veteran's TDIU claim 
must be deferred until the RO adjudicates, in the first instance, 
his pending increased rating claims.

Finally, because the Veteran has not yet undergone a VA 
examination with respect to his TDIU claim, the Board finds that, 
on remand, he should be afforded a VA examination and opinion to 
ascertain the impact of his service-connected disabilities on his 
employability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has 
a duty to supplement the record by obtaining an examination that 
includes an opinion as to the effect of the Veteran's service-
connected disabilities on his ability to secure or follow a 
substantially gainful occupation). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a new supplemental statement of the 
case (SSOC) clarifying the Veteran's intended 
disability ratings and effective dates for 
his service-connected surgical scars of the 
left foot, as well as the specific symptoms 
and rating codes used in evaluating that 
particular disability.  The new SSOC should 
specifically address and reconcile the 
contradictory ratings and effective dates 
assigned for the Veteran's left foot scarring 
in the February 2010 rating decision and the 
March 2010 SSOC.  In so doing, the 
applicability of 38 C.F.R. § 3.951 should be 
considered. 

2.  Then, schedule the Veteran for an 
examination to determine the current nature 
and severity of his current service-connected 
low back disability.  The examiner should be 
provided with the Veteran's claims file and 
asked to fully review it.  

It is particularly important that the 
examination be performed by a neurologist or 
other trained specialist who is qualified to 
address whether the Veteran has a 
neurological disability that is related to 
his service connected lower back disability 
and, if so, to comment on the degree of the 
neurological impairment.  

The examiner should specifically address the 
following:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left and 
right rotation), expressed in degrees, as 
well as state whether there is any 
favorable or unfavorable ankylosis of the 
back.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or when 
the back is used repeatedly over a period 
of time.  This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

c)  State whether the Veteran's service-
connected low back disability is 
manifested by any neurological impairment, 
and, if so, which nerves are involved, and 
the extent of the impairment. The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis: complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With those categories in mind, 
classify the Veteran's low back 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  Conduct all 
necessary sensory, reflex, and motor 
testing, to specifically include EMG and 
nerve conduction tests.  Explain, in terms 
meaningful to a layperson, the base line 
results versus those obtained for the 
Veteran.  Explain the meaning of any 
abnormal results that are obtained.

d)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months.  This should also be addressed for 
each year beginning in 2004 to the present.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

3.  Schedule the Veteran for general VA 
examination to determine the impact of his 
service-connected disabilities on his ability 
to secure and follow a substantial gainful 
employment.  In this regard, the examiner 
should identify the specific symptoms that 
impact the Veteran's ability to work.

4.  Then readjudicate the issues remaining on 
appeal.  If any benefit sought remains 
denied, provide the Veteran and his 
representative with an SSOC and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


